             Case 2:15-cr-00081-JAM Document 172 Filed 06/29/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-81-JAM

12                               Plaintiff,                       ORDER

13                         v.

14   DONNIE PHILLIPS, et al.,

15                               Defendants.

16

17          IT IS HEREBY ORDERED that the government’s request for access to the sealed portions of the

18 jury trial transcripts, CR 149 at 306–17, is GRANTED.

19          IT IS FURTHER ORDERED that Court Reporter Kacy Parker Barajas provide to the

20 government those sealed portions of the transcript.
21
            IT IS SO ORDERED.
22

23 DATED: June 26, 2020                                  /s/ John A. Mendez__________
                                                         HON. JOHN A. MENDEZ
24                                                       U.S. District Court Judge
25

26

27

28


      MOTION FOR ACCESS TO SEALED PORTIONS OF JURY       1
      TRIAL TRANSCRIPT; PROPOSED ORDER
